In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00485-CR

NO. 09-08-00486-CR

NO. 09-08-00487-CR

____________________


MARCUS KEITH HARDIN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause Nos. 89682, 90477, and 90479




MEMORANDUM OPINION
 Pursuant to plea bargain agreements, appellant Marcus Keith Hardin pled guilty to
unauthorized use of a vehicle and two charges of burglary of a habitation.  In each case, the
trial court found the evidence was sufficient to find Hardin guilty, but deferred finding him
guilty.  In all three cases, the trial court placed Hardin on community supervision for five
years and assessed a fine of $500.  The State subsequently filed a motion to revoke Hardin's
unadjudicated community supervision in each case.  Hardin pled "true" in each case to two
violations of the terms of his community supervision.  In each case, the trial court found that
Hardin violated the conditions of his community supervision and found him guilty.  In the
unauthorized use of a vehicle case, the trial court assessed punishment at two years of
confinement in a state jail facility.  In each of the burglary of a habitation cases, the trial
court assessed punishment at twenty years of confinement.  The trial court ordered that the
sentences were to run concurrently.
	Hardin's appellate counsel filed a brief in each case that presents counsel's
professional evaluation and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On April 16, 2009, we granted an extension of time for appellant to file a pro
se brief in each case.  We received no response from the appellant.  We reviewed the
appellate records, and we agree with counsel's conclusion that no arguable issues support the
appeals.  Therefore, we find it unnecessary to order appointment of new counsel to re-brief
the appeals.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We
affirm the trial court's judgments. (1)
	AFFIRMED. 
							_________________________________
								       HOLLIS HORTON
									       Justice								
Submitted on August 11, 2009  
Opinion Delivered August 26, 2009							
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Appellant may challenge our decision in these cases by filing a petition for discretionary
review.  See Tex. R. App. P. 68.